      Case 1:15-cv-01009-PJK-KBM Document 218 Filed 08/19/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF NEW MEXICO



 TONYA MICHELLE MAHONE, as
 Personal Representative of the Estate of
 GERARD WATSON, Deceased,

         Plaintiff,

 v.                                                       No. 1:15-cv-01009-PJK-KBM

 GARY EDEN, JACQUELINE R.
 FLETCHER, and CRST EXPEDITED,
 INC.,

         Defendants.


       ORDER DENYING MOTION TO ALTER OR AMEND JUDGMENT


       THIS MATTER came on for consideration of Plaintiff’s Motion to Alter or

Amend Judgment filed August 12, 2019. ECF No. 211. Defendant Fletcher has

responded and the court finds that a reply is unnecessary because the motion simply does

not question the underlying correctness of the judgment, an essential prerequisite of a

Rule 59(e) motion. See Hayes Family Trust v. State Farm Fire & Casualty Co., 845 F.3d

997, 1005 (10th Cir. 2017); Servants of the Paraclete v. Does, 204 F.3d 1005, 1012 (10th

Cir. 2000). Given that all claims have been resolved, Rule 54(b) which allows the court

to enter a final judgment as to one or more claims or parties (but not all) given an express

finding that “there is no just reason for delay” is inapposite. The court entered a final

judgment on a separate document in accordance Rule 58 – that should be sufficient
     Case 1:15-cv-01009-PJK-KBM Document 218 Filed 08/19/19 Page 2 of 2



notwithstanding that the parties may have different ideas about the collectability of the

judgment or the advisability of an appeal.

       NOW, THEREFORE, IT IS ORDERED that Plaintiff’s Motion to Alter or Amend

Judgment filed August 12, 2019, is denied.

       DATED this 19th day of August 2019, at Santa Fe, New Mexico.



                                                 /s/ Paul Kelly, Jr.
                                                 United States Circuit Judge
                                                 Sitting by Designation




                                             2
